Citation Nr: 0730177	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of both feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
December 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2005, a statement of the 
case was issued in March 2006, and a substantive appeal was 
received in April 2006.  The veteran testified at a hearing 
before the Board in July 2007.

A motion to advance this case on the docket was granted in 
August 2007.

The issues of entitlement to service connection for bilateral 
hearing loss disability, tinnitus disability, and residuals 
of frostbite, both feet, on the merits are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In a March 2002 RO decision, entitlement to service 
connection for bilateral hearing loss disability, tinnitus 
disability, and residuals of frostbite, both feet, was 
denied; the veteran did not file a notice of disagreement.  

2.  In a September 2004 RO decision, entitlement to service 
connection for bilateral hearing loss disability, tinnitus 
disability, and residuals of frostbite, both feet, was 
denied; the veteran did not file a notice of disagreement.  

3.  In June 2005 , the veteran filed a claim to reopen 
entitlement to service connection for bilateral hearing loss 
disability, tinnitus disability, and residuals of frostbite, 
both feet.  

4.  Additional evidence received since the Board's September 
2004 decision is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the bilateral hearing loss disability, tinnitus disability, 
and residuals of frostbite, both feet, claims, and raises a 
reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The March 2002 and September 2004 RO decisions are final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
September 2004 denial, and the claims of service connection 
for bilateral hearing loss disability, tinnitus disability, 
and residuals of frostbite, both feet, are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the finding that new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
disability, tinnitus disability, and residuals of frostbite, 
both feet, no further discussion of VCAA is necessary at this 
point.  The matter of VCAA compliance with regard to service 
connection on the merits will be addressed in a future merits 
decision on those issues after action is undertaken as 
directed in the remand section of this decision.  

New & Material Evidence

The Board notes here that in September 2005, the RO reopened 
the veteran's claims of entitlement to service connection for 
bilateral hearing loss disability, and tinnitus disability; 
however, determined that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for residuals of frostbite, both feet.  In any 
event, whether or not the RO determined that new and material 
evidence had been received, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  The veteran has had the 
opportunity to present evidence and argument in support of 
his appeal.  There is no indication that the Board's present 
review of the claim will result in any prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for bilateral hearing loss disability, tinnitus 
disability, and residuals of frostbite, was received in June 
2005, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2007).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 1998, the veteran filed a formal claim of service 
connection for bilateral hearing loss disability, tinnitus 
disability, and residuals of frostbite to both feet.  On file 
at that time were the veteran's service medical records, and 
VA examination reports dated in November 1998.  In a March 
2000 rating decision, the veteran's claims of service 
connection were denied.  In light of enactment of the VCAA, 
the veteran's claims were readjudicated and denied in a March 
2002 rating decision.  The veteran did not file a notice of 
disagreement; thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105(c).

In April 2004, the veteran filed an informal claim of service 
connection for bilateral hearing loss disability, tinnitus 
disability, and residuals of frostbite to both feet.  In a 
September 2004 rating decision, the veteran's claims of 
service connection were denied on the basis that new and 
material evidence had not been received.  The veteran did not 
file a notice of disagreement; thus, the RO's decision is 
final.  38 U.S.C.A. § 7105(c).

In June 2005, the veteran filed an informal claim of service 
connection for bilateral hearing loss disability, tinnitus 
disability, and residuals of frostbite to both feet.  
Evidence received since the RO's September 2004 decision is 
both new and material.  The veteran submitted a June 2005 
private medical opinion from Wha-Joon Lee, M.D., which states 
an impression that the veteran has severe sensorineural 
hearing loss as well as tinnitus, most likely secondary to 
extreme noise exposure in the military.  Moreover, at the 
July 2007 Board hearing, the veteran testified as to the 
noise exposure experienced during service.  With regard to 
his claimed residuals of frostbite, the veteran testified as 
to his claimed cold exposure during service.  Such evidence 
is new and relates to an unestablished fact necessary to 
substantiate the merits of the claims, and raises a 
reasonable possibility of substantiating the claims of 
service connection.  The claims of service connection for 
bilateral hearing loss disability, tinnitus disability, and 
residuals of frostbite to both feet, therefore, are reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claims and does not address the 
merits of the underlying service connection claims.  


ORDER

New and material evidence has been received to reopen the 
claims of service connection for bilateral hearing loss 
disability, tinnitus disability, and residuals of frostbite 
to both feet.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision.


REMAND

With regard to the veteran's claim of service connection for 
residuals of frostbite, both feet, the veteran testified that 
he has been undergoing treatment at the VA Medical Center 
(VAMC) in Orlando, Florida.  Such records are not on file, 
and thus must be requested by the RO.

A November 1998 VA medical examination report reflects the 
veteran's reports of frostbite during service, and a 
diagnosis of residual of cold injury to the distal aspects of 
both feet.  There is no indication that the VA examiner 
reviewed the veteran's service medical records, nor does the 
examiner specifically opine that any residuals are related to 
service.  The veteran should be afforded another VA 
examination to assess the nature and etiology of his claimed 
residuals of frostbite, both feet.

With regard to his claimed bilateral hearing loss and 
tinnitus disabilities, the evidence of record reflects 
objective findings of post-service severe sensorineural 
bilateral hearing loss, and subjective complaints of 
tinnitus.  A November 1998 VA medical examiner opined that 
such hearing loss was at least as likely as not due to noise 
exposure during service, while another November 1998 VA 
medical examiner opined that his bilateral hearing loss was 
not related to his service.  Both examiners specifically 
noted that the claims folder was not reviewed, and neither 
offered a rationale for such opinions.  Likewise, the June 
2005 opinion from Dr. Lee which offers an opinion that the 
veteran's hearing loss and tinnitus are due to his extreme 
noise exposure to service, also does not reflect that the 
claims folder was reviewed, nor a rationale for any such 
opinion.  Therefore, the veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
bilateral hearing loss and tinnitus disabilities.

The RO should also ensure that proper notice has been issued 
pursuant to the VCAA, with regard to the issues on appeal.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Proper notice, which notifies him 
of the evidence and information necessary to support his 
claim must be issued to the veteran.  Along with ensuring 
proper VCAA notice pertaining to his claim, VA is also 
instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted, and also include an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations with regard to his claims of 
service connection.  This letter should 
advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the entirety of 
the veteran's treatment records from the 
Orlando VAMC.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current residuals of 
frostbite, both feet.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  Any 
medically indicated special tests (such 
as x-rays if deemed medically advisable) 
should be accomplished, and all special 
test and clinical findings should be 
clearly reported.  After reviewing the 
claims file and examining the veteran, 
the examiner should opine as to the 
nature of any current residuals of 
frostbite, both feet, and whether is it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
such current residuals of frostbite, both 
feet, is causally related to active duty 
service or any incident therein.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

4.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current bilateral 
hearing loss or tinnitus disabilities.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner.  All special test and clinical 
findings should be clearly reported.  
After reviewing the claims file and 
examining the veteran, the examiner 
should opine as to whether is it is at 
least as likely as not (a 50% or higher 
degree of probability) any current 
hearing loss disability and/or tinnitus 
disability is causally related to 
service, to include claimed noise 
exposure.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

5.  After the development requested above 
has been completed, the RO should review 
the expanded record.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


